Motion for amenclment and modification of order dated June 19, 1974, granted, without costs, and last paragraph of order amended to read as follows: “obdeeed that the judgment appealed from be reversed, on the law, without costs, and a new trial ordered on the issue of liability only. The verdict as to damages is held in abeyance pending the new trial, The court has considered the questions of fact and has determined that it would not grant a new trial or hearing upon those questions.” Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.